--------------------------------------------------------------------------------

Exhibit 10.32
 
AMENDMENT NO. 1
to
Comprehensive Settlement Agreement
and Mutual Release of Claims
between
ChipX, Inc., GigOptix, Inc., and National Instruments Corporation



This Amendment No. 1 (this “Amendment”), effective as of the 14th day of
February, 2012, is made and entered into by and between ChipX, Inc. (“ChipX”),
GigOptix, Inc., and National Instruments Corporation (“NI”) (collectively, the
“Parties”).


The Parties entered into  a certain Comprehensive Settlement Agreement and
Mutual Release of Claims having an effective date of December 21, 2011 (the
“Agreement”).  Pursuant to the Agreement, NI is to receive the version  of the
applicable compiled test programs used in the production runs for each of the
Chip Products. While NI has, as of the effective date of this Amendment,
received what is anticipated to be the version of the compiled test program for
the [ ** ] Chip Products which will be used in the production runs for such Chip
Products, because these production runs have not yet commenced, ChipX will not
be in a position to validate that it is such version or otherwise deliver the
actual version of the compiled test program used in the production runs until
after the applicable wafer sort process for the [ ** ] Chip Products to be
delivered under the Final Order has been completed. The Parties wish to amend
the terms and conditions of the Agreement to clarify that until such time as
both the [ ** ] Chip Products and the actual version of the compiled test
program used in the production runs for the  [ ** ] Chip Products have  been
delivered to NI under the Agreement, NI shall not be required to pay for  the [
** ] Chip Products to be delivered under the Final Order.


For and in consideration of the mutual covenants set forth in this Amendment and
for other good and valuable consideration (the receipt and sufficiency of which
is hereby acknowledged), the Parties agree as follows:
 
1.             Amendment. Upon execution of this Amendment by the parties,
Section 2.2 of the Agreement shall, as of the effective date of this Amendment,
be amended as follows:


The next to last sentence of Section 2.2 which reads:
 
“Further, if the Final Order is not cancelled as permitted hereunder, NI shall
be invoiced upon delivery of Chip Products under the Final Order and payments
for all Chip Products accepted by NI shall be [ ** ]; provided, however, (i) in
no event shall the total of all payments exceed the Purchase Price (as the same
may be adjusted pursuant to the immediately following clause) and (ii) NI may in
its discretion and upon written notice to ChipX elect to withhold the [ ** ] (as
the same are defined in Section 2.3 below) from the Purchase Price; it being
agreed that upon receipt of such notice, ChipX shall re-issue to NI adjusted
invoices reflecting the deduction of the [ ** ] in connection with the Chip
Products of the Final Order shall be paid by NI on behalf of ChipX.”


is hereby deleted and replaced in its entirety with the following sentence:


“Further, if the Final Order is not cancelled as permitted hereunder, NI shall
be invoiced upon delivery of Chip Products under the Final Order and payments
for all Chip Products accepted by NI shall be [ ** ]; provided, however, (i)
with respect to the [ ** ] Chip Products ordered under the Final Order, in no
event shall NI be required to pay for such [ ** ] Chip Products until: (a) the [
** ] Chip Products provided for in the Final Order have been delivered to NI,
(b) ChipX delivers the actual version of the compiled test program used in the
production runs for the [ ** ] Chip Products to NI or certifies in writing to NI
that the version of the compiled test program for the [ ** ] Chip Products
previously provided to NI on February 1, 2012 is such actual version, and (c) NI
has accepted the delivered [ ** ] Chip Products and confirmed receipt of the
final version of the compiled test program for the [ ** ] Chip Products; (ii) in
no event shall the total of all payments exceed the Purchase Price (as the same
may be adjusted pursuant to the immediately following clause); and (iii) NI may
in its discretion and upon written notice to ChipX elect to withhold the [ ** ]
(as the same are defined in Section 2.3 below) from the Purchase Price; it being
agreed that upon receipt of such notice, ChipX shall re-issue to NI adjusted
invoices reflecting the deduction of the [ ** ] in connection with the Chip
Products of the Final Order shall be paid by NI on behalf of ChipX.”
 
**
Confidential treatment has been requested for portions of this exhibit.  The
copy filed herewith omits information subject to the confidentiality
request.  Omissions are designated with brackets containing two asterisks “[ **
]”.  As part of our confidential treatment request, a complete version of this
exhibit has been filed separately with the Securities and Exchange Commission.

 
 
1

--------------------------------------------------------------------------------

 


2.             General.  All capitalized terms not otherwise defined in this
Amendment shall have the meaning as set forth in the Agreement. To the extent
modified or amended hereby, all of the provisions of the Agreement shall
continue in full force and effect. Further, to the extent the provisions of the
Agreement (as amended hereby) conflict with one another, the Parties agree that
the provisions of the Agreement which are expressly amended by this Amendment
reflect the intent of the Parties and shall prevail and control.


3.              Authority & Execution. Each party warrants that it is authorized
to enter into this Amendment and that it will be bound thereby. By signing
below, each of the Parties agrees to the terms of this Amendment. This Amendment
may be signed in multiple counterparts and once signed, any reproduction of this
Amendment made by reliable means (for example, photocopy or facsimile) is
considered an original.



GIGOPTIX, INC.:
 
CHIPX, INC.:
     
By:
/s Avi Katz 
 
By:
/s Avi Katz 
          Print     Print  
Name:
Avi Katz 
 
Name:
Avi Katz 
         
Title:
CEO 
 
Title:
COB 
         
Date:
2/14/12 
 
Date:
2/14/12 
         
NATIONAL INSTRUMENTS CORPORATION:
                 
By:
/s Rob Porterfield 
                Print        
Name:
Rob Porterfield 
               
Title:
VP Manf. 
               
Date:
2/15/12 
     

 
**
Certain information on this page has been omitted and filed separately with the
Securities and Exchange Commission.  Confidential treatment has been requested
with respect to the omitted portions.

 
 
2

--------------------------------------------------------------------------------